Case 2:21-cr-00006-JDC-KK Document 37 Filed 08/31/21 Page 1 of 5 PageID #: 150




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         CASE NO. 2:21-CR-00006-01

VERSUS                                           JUDGE JAMES D. CAIN, JR.

KEVIN JOSEPH LEJEUNE (01)                        MAGISTRATE JUDGE KAY

                              MEMORANDUM ORDER

      Before the Court are two objections to the calculations of the guidelines in the

preliminary Presentence Investigation Report (“PSR”) issued by the United States

Probation Office (“Probation”). The objections are as follows: (1) Probation’s

determination that 4 points should be added because LeJeune used or possessed the firearm

in connections with the “offense of Illegal Use of Weapons or Dangerous

Instrumentalities”, and (2) Probation’s 2-point offense level increase at USSG §

2K2.1(b)(4)(B) for possessing a firearm with an obliterated serial number.

                                   BACKGROUND

      On July 9, 202, investigators with the Calcasieu Parish Sheriff’s Office responded

to Defendant’s residence following a disturbance complaint and reports of gunshots. The

investigation revealed that Defendant’ girlfriend, Cierra Robinson, met Daven Rucker on

the internet and invited him to the home when Defendant was not there. Robinson observed

Defendant approaching the driveway from the residence’s surveillance system. She

immediately told Rucker to leave. Rucker left out the back door and hid in a wooded area.
Case 2:21-cr-00006-JDC-KK Document 37 Filed 08/31/21 Page 2 of 5 PageID #: 151




Shortly thereafter, Rucker heard gunshots. Rucker went to a neighbor’s house and called

the cops.

                                       LAW AND ANALYSIS

        Defendant, Kevin Joseph LeJeune, objects to Probation’s determination that 4

points should be added to his offense level under United States Sentencing Guideline

(“USSG”) § 2K2.1(b)(6)(B). Probation determined that LeJeune used or possessed the

firearm in connection with the “offense of Illegal Use of Weapons or Dangerous

Instrumentalities in that he fired the firearm out of the doorway where another person had

fled.”1 LeJeune argues that in order for him to have used the firearm in connection with the

offense of illegal use of weapons or dangerous instrumentalities, he would have needed to

discharge the firearm in a way that it is “foreseeable that it may result in death or great

bodily harm to a human being.”2

        LeJeune contends that the police reports indicate that he did not “[fire] the firearm

out of the doorway where another person had fled,” but instead “walked outside on the

back porch and fired approximately four rounds out of a handgun into the ground. . . .”3

Defendant submits that in his statement post-Miranda, he admitted to firing rounds into the

ground.4 Defendant further submits that this was also confirmed by Deputy Matthew Nunez

in his narrative report.5




1
  Doc. 34, p.1.
2
  Id.
3
  Defendant’s exhibit 1, Narrative Report of Detective Jody L. Antoine, BATES reports-00001—Reports-00002.
4
  Id.
5
  Defendant’s exhibit 2, Narrative Report of Deputy Matthew Nunez, BATES Reports-00058—Reports-00059.

                                                Page 2 of 5
Case 2:21-cr-00006-JDC-KK Document 37 Filed 08/31/21 Page 3 of 5 PageID #: 152




           Defendant argues that because he fired the rounds into the ground, he did not

commit the offense of illegal use of weapons or dangerous instrumentalities, and

consequently the 4-point enhancement for using or possessing the firearm in connection

with another felony offense contained in USSG § 2K2.1(b)(6)(B) should not apply.

           The Government has responded to Defendant’s objection and contends that

Probation correctly determined that Defendant used or possessed the stolen firearm in

connection with another felony offense, namely “Illegal Use of Weapons or Dangerous

Instrumentalities.” Probation relies on Application Note 14(A) to USSG § 2K2.1(b)(6)(B)

which explains that the provision applies if the firearm or ammunition facilitated, or had

the potential of facilitating, another felony offense.

           The Government relies on surveillance footage recovered from Defendant’s

residence which shows Defendant exiting the home, going to his vehicle, and firing off

three rounds from the stolen firearm. The surveillance footage reveals that Defendant fired

the rounds into the air but at an angle.6 Robinson’s recorded statement confirms the

sequence of events and the fear caused by the discharge of the weapon. Probation also notes

that the weapon was fired while Robinson and her baby daughter was just a few feet away,

and Google Maps reveals that there were several other residential structures in the area

where Defendant discharged the firearm.7

           The Government cites State v. Shihadea, 171 So.3d 1105 (La.App. 4 Cir. 2015)

wherein the criminal defendant has been successfully prosecuted under Louisiana Revised


6
    Government’s exhibit 1, timestamped at 10:22:10.
7
    Government’s exhibit 2.

                                                   Page 3 of 5
Case 2:21-cr-00006-JDC-KK Document 37 Filed 08/31/21 Page 4 of 5 PageID #: 153




Statutes § 14:94(A) for discharging a firearm in the air. In States v. Matthews, 70 So.3d

116 (La. App. 4 Cir. 2011), a court upheld a conviction under the statute where a defendant

fired a pistol in the air while in a populated area with a witness who was nearby.

       In State v. Brown, 93 so.3d 873 (La.App. 2 Cir. 2012), the court upheld a conviction

under Louisiana Revised Statute § 14:94(A) where the defendant fired a pistol in the air.

The Court finds that Probation correctly determined that LeJeune used or possessed the

stolen firearm in connection with another felony offense, namely “Illegal Use of Weapons

or Dangerous Instrumentalities” and correctly added four levels to Defendant’s Base

Offense Level under USSG § 2K2.1(b)(6)(B).

Obliterated serial number

       Probation also determined that two levels should be added to Defendant’s Base

Offense Level pursuant to USSG § 2K2.1(b)(4)(B). Defendant contends that the serial

number on the firearm was unreadable due to its general state of disrepair. After contacting

an investigator regarding the firearm, the Government concedes that there is no evidence

that the serial number was rendered unreadable due to an intentional act to make it

untraceable.

                                     CONCLUSION

       For the reasons set forth above,

IT IS ORDERED that Defendant’s objection No. 1 concerning Probation’s determination

that 4 points should be added because LeJeune used or possessed the firearm in connections

with the offense of Illegal Use of Weapons or Dangerous Instrumentalities is

OVERRULED;

                                          Page 4 of 5
Case 2:21-cr-00006-JDC-KK Document 37 Filed 08/31/21 Page 5 of 5 PageID #: 154




      IT IS FURTHER ORDERED that Defendant’s objection no. 2 concerning

Probation’s 2-point offense level increase at USSG § 2K2.1(b)(4)(B) for possessing a

firearm with an obliterated serial number is SUSTAINED.

      THUS DONE AND SIGNED in Chambers on this 31st day of August, 2021.



                  ________________________________________
                             JAMES D. CAIN, JR.
                     UNITED STATES DISTRICT JUDGE




                                     Page 5 of 5
